. Mr. Justice Bailey
delivered the opinion of the court:
This judgment must be affirmed upon the well-settled doctrine that the findings of fact, upon conflicting testimony, of the trial judge, are conclusive upon the appellate court. The wisdom of the rule may not, at this late day, be challenged. 'We have examined carefully and critically the voluminous record in the case, including the testimony, and have read with the utmost interest the unusually exhaustive, able and persuasive arguments of counsel for appellants in support of his contention for a reversal *318of this judgment, but are wholly unable to find anything here for decision, other than questions of fact, all of which have been passed upon and determined by the trial judge, after meeting the parties to the suit and their witnesses face to face, hearing them testify upon the stand and observing their appearance and demeanor, adverse to the contention of plaintiffs. This court, being totally without these valuable and almost indispensable aids, available at the hearings below, will not presume to overturn the conclusions of the trial judge, since abundant warrant is found in the testimony adduced, both oral and documentary, to support them. It is only fair, however, to say that, in the opinion of the court, reasonable and just men might honestly and conscientiously differ, upon the whole record as made, as to the conclusions which might properly have been drawn therefrom. In short, this is precisely the. sort and kind of a case that calls for the application of the rule above announced, which rule is of universal adoption and sanction by our courts.
We search the record in vain to find any question of law in the case, or any question of the erroneous application of the law by the trial judge, as is contended by counsel for appellants, in giving effect to the testimony. The sole question before the lower court for determination was one of fact, or of many facts. Upon the testimony, conflicting as it was upon every material matter in issue, as we- view and understand it, findings favorable to either party might well have been entered by the trial judge, and it being his particular province and function to pass upon the credibility of the witnesses and the weight to be given to their testimony, the conclusions reached by him, under conditions and circumstances such as are disclosed by the record, will not *319be disturbed. Tbe judgment should be affirmed, audit is so ordered.
Judgment affirmed. Affirmed.
Chief Justice Steele and Mr. Justice White . concur.